Citation Nr: 9923569	
Decision Date: 08/19/99    Archive Date: 08/26/99

DOCKET NO.  98-18 173	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Buffalo, New York




THE ISSUE

Whether clear and unmistakable error was committed in a 
rating decision of July 3, 1946, denying the claim of service 
connection for dermatitis herpetiformis.  




REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart








ATTORNEY FOR THE BOARD

Julie L. Salas, Associate Counsel



INTRODUCTION

The veteran served on active duty from June 20, 1942 through 
February 3, 1943.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal of a March 1998 rating decision of the RO.  



FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.  

2.  As the veteran did not enter a timely appeal from a July 
3, 1946 rating decision which denied his original claim of 
service connection for dermatitis herpetiformis, this rating 
action became a final decision based on the evidence then of 
record.  

3.  The veteran has not shown that the RO failed to consider 
highly probative evidence or that the applicable statutory or 
regulatory provisions were incorrectly applied by the RO in 
connection with its July 3, 1946, rating decision.  






CONCLUSION OF LAW

The July 3, 1946, rating decision by the RO denying the 
veteran's claim of service connection for dermatitis 
herpetiformis did not involve clear and unmistakable error.  
38 U.S.C.A. §§ 1110, 5107, 7104 (West 1991 & Supp. 1999); 
38 C.F.R. §§ 3.104(a), 3.105(a) (1998).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION

In the absence of clear and unmistakable error, RO decisions 
which are not appealed become final after one year and are 
not thereafter subject to revision on the same factual basis.  
38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.104, 3.105(a).  

The United States Court of Appeals for Veterans Claims 
(Court) has stated that clear and unmistakable error is a 
very specific and rare kind of error.  It is the kind of 
error, of fact or of law, that when called to the attention 
of later reviewers compels the conclusion, to which 
reasonable minds could not differ, that the result would have 
been manifestly different but for the error.  Thus, even when 
the premise of error is accepted, if it is not absolutely 
clear that a different result would have ensued, the error 
complained of cannot be, ipso facto, clear and unmistakable.  
Russell v. Principi, 3 Vet. App. 310. 313 (1992).  

The Court has also held that allegations that previous 
adjudications have improperly weighed and evaluated the 
evidence can never rise to the stringent definition of clear 
and unmistakable error.  Similarly, broad brush allegations 
of "failure to follow the regulations" or "failure to give 
due process," or any other general, nonspecific claim of 
error cannot constitute a valid claim of clear and 
unmistakable error.  Fugo v. Brown, 6 Vet. App. 40, 44 
(1993).  In addition, the Court has held that the VA's breach 
of its duty to assist cannot form a basis for a claim of 
clear and unmistakable error.  Caffrey v. Brown, 6 Vet. App. 
377, 382 (1994).  

As the Court has pointed out, clear and unmistakable error is 
a specific type of error indicating that the law and 
regulations were incorrectly applied or that VA incorrectly 
considered the facts.  Here, for a claim of clear and 
unmistakable error to be validly raised, the veteran must 
assert with some degree of specificity what the alleged error 
was and why, if the alleged clear and unmistakable error had 
not been made, the result would have been different.  Fugo, 6 
Vet. App. 44.  That is, he must argue that either the correct 
facts were not considered by the RO or that applicable laws 
and regulations were not correctly applied in the July 3, 
1946, decision by the RO.  Such a determination must be based 
on the record and the law that existed at the time of the 
prior decision.  Eddy v. Brown, 9 Vet. App. 52, 57 (1996).  

The evidence available at the time of the July 3, 1946, 
rating decision included the veteran's service medical 
records.  A careful review of these records shows that at 
induction, the veteran was noted to have chronic eczema of 
the extremities, and that subsequently, from September 29, 
1942, through October 16, 1942, and from November 27, 1942, 
through February 3, 1943, the veteran was hospitalized for 
treatment of a skin condition.  Indeed, on February 3, 1943, 
the veteran was recommended for discharge from service on 
account of dermatitis herpetiformis, which was characterized 
as chronic, acute exacerbation of, generalized, severe, cause 
unknown.  

A statement parenthetically attributed to the veteran noted 
onset to be at 16 years of age, with no apparent cause.  A 
Board of Medical Officers determined that the condition 
existed prior to service and was not aggravated by active 
service.  

Based on this evidence, the RO issued a rating decision dated 
July 3, 1946, denying the claim of service connection for the 
veteran's skin condition manifested by dermatitis 
herpetiformis on the basis that it was noted at induction and 
was not incurred in or aggravated by service.  

In the instant case, the veteran contends that service 
connection should have been granted in July 1946, based on 
evidence contained in a statement prepared by Captain H. R. 
Vogel, of the dermatology clinic at Station Hospital, Camp 
Lee, Virginia, and dated in February 1943, which indicated 
that the veteran had been a patient at the hospital on two 
occasions for acute exacerbations of a chronic dermatitis 
herpetiformis and had been discharged from the Army because 
of the condition.  The statement further indicated that the 
veteran had received much therapy, including "Fowler's" 
solution.  According to Captain Vogel, because the veteran 
had received the drug in the past, and in light of the 
quantity which he had been given at the hospital, it was 
recommended that the veteran not receive any more arsenic.  
He further stated that, during the last admission, the 
veteran scarcely responded to any routine.  

In essence, the veteran's argument amounts to a mere 
assertion of a disagreement with how the RO evaluated the 
facts before it in July 1946.  The evidence that the veteran 
had been hospitalized for a skin condition and had not 
responded well to therapy was well documented in the service 
medical records available for consideration at the time of 
the RO's determination in July 1946.  Consequently, the 
veteran's allegation of error is not the kind that would 
amount to clear and unmistakable error on its face.  He has 
not argued that the correct facts, as they were known at the 
time of the July 1946 rating decision, were not before the 
adjudicator, or that the statutory or regulatory provisions 
then extant were incorrectly applied.  

Furthermore, no assertion has been made with any degree of 
specificity as to what error of fact was made or how a 
different application of the laws and regulations would 
dictate a "manifestly different" result.  Fugo at 44.  
Rather, he has merely asserted that the RO should have viewed 
the evidence differently--that the fact that the veteran was 
hospitalized and did not respond to therapy should have been 
viewed as service incurrence or aggravation of a disease or 
injury.  This is an assertion which is inadequate to raise a 
claim of clear and unmistakable error.  Id.  

When the determinative issue is "not evidentiary but legal, 
i.e., has the appellant complied with the legal requirements 
to plead a [clear and unmistakable error] claim," and the 
appellant has failed to meet the legal requirement, the claim 
must be denied.  Luallen v. Brown, 8 Vet. App. 92 (1995).  



ORDER

As the rating decision of July 3, 1946, denying the claim of 
service connection for dermatitis herpetifomis did not 
involve clear and unmistakable error, the appeal is denied.  


		
	STEPHEN L.WILKINS
	Member, Board of Veterans' Appeals

 

